Citation Nr: 0617566	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-01 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Entitlement to an increased disability rating for 
dermatophytosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously remanded in May 2003 and April 2005 
Board decisions.  A hearing was held before the undersigned 
Veterans' Law Judge in November 2002.  A transcript is of 
record.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  During the entire appellate period, dermatophytosis was 
manifested by dry skin, diffuse scaling, itching, and 
blisters on the feet. 


CONCLUSION OF LAW

Prior to, and effective August 30, 2002, the schedular 
criteria for a rating in excess of 10 percent for 
dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes 7813, 7806 (2002) and Diagnostic Codes 7813, 7806 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in September 
2000.  In correspondence dated in July 2004 and June 2005, he 
was notified of the provisions of the VCAA as they pertain to 
the issue of increased ratings.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

7813 Dermatophytosis
Unless otherwise provided, rate codes 7807 through 7819 
as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of 
manifestations.

38 C.F.R. § 7813 (effective prior to August 30, 2002).

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.

38 C.F.R. § Diagnostic Code 7813 (effective August 30, 2002)

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC 7801, 7802, 7803, 
7804, or 7805), depending upon the disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 
2002)

During the pendency of this appeal, the criteria for 
evaluating skin disorders were revised, effective August 30, 
2002.  The Board notes that, where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997).  In deciding such a case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  If the revised version is 
more favorable, the retroactive reach of that regulation can 
be no earlier than the effective date of the change, and VA 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  In other 
words, even if it is found that the recently revised criteria 
are more favorable to the veteran, the retroactive reach of 
the recently revised regulation can be no earlier than August 
30, 2002.  See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 3-
2000 (2000).  

The criteria in effect prior to August 30, 2002 provided that 
new growths on the skin were to be evaluated analogous as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  See 38 
C.F.R. § 4.118 Diagnostic Codes 7813, 7806 (effective prior 
to August 30, 2002).

The veteran's dermatophytosis has been reviewed under both 
the old and revised criteria.  Even with consideration of the 
old and the revised regulations, the criteria for a higher 
rating have not been met.

The record shows the veteran had a history of fungal 
infections of his feet during service.  He has been service-
connected and receiving a 10 percent disability evaluation 
since 1961 for his foot disorder.  VA outpatient records 
dating from December 1999 to August 2005 have been reviewed.  
One December 1999 record reflected findings of bulla 
formations bilaterally with subjective complaints of itching.  
There was no sign of infection or macerated surfaces.  The 
toenails were found to be well-maintained.  An assessment of 
tinea pedis was made.  The other treatment records indicate 
that the veteran has used topical treatments for his feet 
such as Clotrimazole cream and Hydrocortisone.  

The veteran has undergone a total of five VA examinations in 
conjunction with his claim for an increased disability 
rating.  The first examination was conducted in January 2000.  
The veteran complained of recurrent blisters and numbness.  
Physical examination revealed dry skin, with no skin lesions.  
The first toenails were dystrophic.  No evidence of fungal 
infection was present.  There was decreased sensation upon a 
needle examination.  A diagnosis of mild xerosis was made and 
he was prescribed Lac-Hydrin cream for treatment.  The 
decreased sensation the veteran complained of was determined 
to be unrelated to the skin disorder.

During the second VA examination in January 2001, the soles 
of the veteran's feet exhibited minimal dryness, especially 
on the posterior portion.  The left toenail of his big toe 
was discolored and separated from the nail bed.  No 
ulceration, exfoliation or crusting was seen.  Systemic 
and/or nervous manifestations involving his feet were absent.  
A diagnosis of tinea pedis with onychomychosis was rendered; 
along with a history inguinal candididas and secondary 
bacterial infections.  The veteran underwent a third VA 
examination in April 2002.  The note indicates that the 
findings from the January 2001 examination were unchanged.  

The veteran presented testimony at a travel Board hearing in 
November 2002.  He testified to having recurring blisters on 
his feet.  He described them as being the size of dimes and 
nickels.  The blisters usually flaked off in the winter and 
worsened in the summer.  At times they became raw and bled.  
He testified that these blisters did not interfere with his 
ability to walk nor were they painful.  The veteran also 
alleged that he experienced ingrown toenails and scaly feet 
and toes.  

The veteran underwent a fourth VA examination in August 2004.  
The findings from this examination indicated no skin 
abnormalities of the right foot.  The fourth toenail on his 
left foot had an uneven superficially-ridged surface.  There 
was one pustule noted on the medial surface on the skin of 
the left heel, anteriorly.  The diagnosis was probable 
psoriasis and tinea pedis of the left foot.  However, the 
examiner opined that while the nail changes and pustule were 
consistent with changes of psoriasis; it was also possible 
they represented tinea pedis which the veteran has had for 
some forty years.  There also was no objective indication 
that the condition of the veteran's foot would cause pain.

The Board observes that numerous VA outpatient treatment 
records dated through July 2004 indicate the diagnoses of 
psoriasis was limited to other regions of the body- not the 
feet and toes.  Medications prescribed during that time 
included topical ointments for use on skin rashes.

The fifth and final VA examination, conducted in November 
2005, provided a diagnosis of dermatophytosis of both feet, 
which involved 10 percent of his body surface area and 0 
percent of the exposed body surface area.  Physical 
examination of the feet bilaterally revealed diffuse 
scaliness and superficial exfoliation on the feet and between 
the toes.  There was no disfigurement, scarring, oozing, 
bleeding, ulceration or crusting observed.  There was also no 
functional impairment indicated.  The skin disease was noted 
to be very superficial bilaterally, with no possibility of 
painful exfoliation.  Systemic therapy for dermatophytosis 
was not clearly documented upon a review of the cumulative 
medical treatment records.  

Under the criteria in effect prior to the revisions of August 
30, 2002, the veteran's dermatophytosis is properly rated as 
10 percent disabling.  The medical evidence does not show any 
symptomatology meeting the criteria for a rating in excess of 
10 percent, such as exfoliation, exudation or itching 
involving an exposed surface or extensive area.  In the 
veteran's case, a 10 percent rating for dermatophytosis fully 
comported with the applicable schedular criteria.  See 
Diagnostic Code 7813, 7806 (2002).  Moreover, no higher 
evaluation can be assigned pursuant to any other potentially 
applicable diagnostic code.  See Butts v. Brown, 5 Vet. App. 
at 539.  Even if such consideration were appropriate, in the 
absence of medical evidence of, or analogous to, disfiguring 
scars on the head, face or neck, or second or third degree 
burn scars, there is no basis for assignment of a higher 
evaluation for dermatophytosis on the feet under Diagnostic 
Codes 7800, 7801, or 7802, respectively.

The Board has reviewed the evidence and applicable rating 
criteria and finds the assignment of a 10 percent rating 
under the revised Diagnostic Code 7813 is proper.  A note to 
the revised Diagnostic Code 7813 states "dermatophytosis 
should be rated as disfigurement of the head, face, or neck; 
scars; or dermatitis, depending upon the predominant 
disability."  The record includes no medical evidence of 
scars or disfigurement of his feet.  Under the revised 
Diagnostic Code 7813, a 10 percent disability rating is 
warranted where at least 5 percent, but less than 20 percent, 
of the entire body is affected by dermatitis.  The most 
recent VA examiner determined that the veteran's skin 
disorder covered only 10 percent of his body surface area.  

A higher evaluation of 20 percent is not warranted unless the 
evidence shows 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The evidence 
does not support a 20 percent evaluation.  The skin disorder 
does not cover more than 20 to 40 percent of the entire body, 
nor is 20 to 40 percent of exposed areas affected.  While the 
November 2005 VA examiner noted that the veteran has taken 
Griseofulvin systematically for tinea pedis; this does not 
equate to systemic therapy, as that drug is not a 
corticosteroid or another immunosuppressive drug.  

On the basis of the foregoing, the Board finds that an 
assignment of a 10 percent disability rating, and no higher, 
is proper.


ORDER

An increased rating for dermatophytosis, currently evaluated 
as 10 percent disabling is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


